IN THE SUPREME COURT OF IOWA
                             No. 119/ 05–1144

                           Filed January 4, 2008


STATE PUBLIC DEFENDER,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR UNION COUNTY,

      Defendant.


      Certiorari to the Iowa District Court for Union County, Peter A.

Keller, Judge.



      State Public Defender challenges a district court order allowing

fees to an attorney appointed in a criminal case. WRIT SUSTAINED.



      Thomas G. Becker, State Public Defender, and Mark C. Smith,

First Assistant State Public Defender, for plaintiff.


      Andrew J. Knuth of Rutherford, Trewet & Knuth, Atlantic, for

defendant.
                                      2

LARSON, Justice.

      The Union County District Court appointed attorney Andrew

Knuth to represent an indigent defendant in a criminal case.            Knuth

finished his representation of the defendant and filed his fee claim;

however, he filed it after the forty-five-day deadline provided by statute.

The State Public Defender, who is charged with the responsibility of

reviewing such claims, denied the claim as untimely. The district court,

nevertheless, ordered the public defender to pay the claim, and the

public defender brought this certiorari action. We sustain the writ.

      I. Standard of Review.

      In a certiorari case, the district court’s ruling is reviewed for

correction of errors at law.    State Pub. Defender v. Iowa Dist. Ct., 731
N.W.2d 680, 683 (Iowa 2007).

      “A writ of certiorari lies where a lower board, tribunal, or
      court has exceeded its jurisdiction or otherwise acted
      illegally . . . . ‘Illegality exists when the court’s findings lack
      substantial evidentiary support, or when the court has not
      properly applied the law.’ ”

Id. (quoting State Pub. Defender v. Iowa Dist. Ct., 721 N.W.2d 570, 572

(Iowa 2006)).

      II. Discussion.

      Compensation for court-appointed attorneys is governed by Iowa

Code chapters 13B and 815 (2005), as well as Iowa Administrative Code

chapter 493. The public defender is authorized to review all claims for

payment of indigent defense costs and may deny such a claim if, among

other things, it is not timely. Iowa Code § 13B.4(4)(c)(2)(a). A claim is

untimely when it is not “submitted to the State Public Defender within

forty-five days of the sentencing, acquittal, or dismissal of a criminal case
                                       3

or the final ruling or dismissal of any other type of case.”      Iowa Code

§ 815.10A(2).

      Knuth’s client was sentenced on March 18, 2005, and Knuth filed

his fee claim on May 11, 2005—fifty-four days after sentencing.          It is

clear, and apparently undisputed, that Knuth did not comply with the

statutory timelines required for submitting a fee claim.         Despite the

failure to file a timely claim, the district court waived the statutory forty-

five-day deadline and approved the claim. The public defender argues

that the district court did not have the authority to approve a fee claim

under these conditions.

      Two statutes govern fee claims in indigent-defense cases.          Iowa

Code section 815.10A(2) establishes a deadline for filing:

      Claims for compensation and reimbursement submitted by
      an attorney appointed after June 30, 2004, are not
      considered timely unless the claim is submitted to the state
      public defender within forty-five days of the sentencing,
      acquittal, or dismissal of a criminal case or the final ruling
      or dismissal of any other type of case.

      Another statute prescribes the duties of the State Public Defender.

Under that statute,

      [t]he state public defender may review any claim for payment
      of indigent defense costs and may take any of the following
      actions:
            ....
            (2) Deny the claim under any of the following
      circumstances:
            (a) If it is not timely.

Iowa Code § 13B.4(4)(c).

      Iowa Code section 13B.4(4)(d) provides that

      the attorney may seek review of any action or intended
      action denying or reducing any claim by filing a motion with
      the court with jurisdiction over the original appointment for
      review.
                                     4

However, that review is limited.    “If a claim or portion of the claim is

denied, the action of the state public defender shall be affirmed unless

the action conflicts with an administrative rule or the law.” Iowa Code

§ 13B.4(4)(d)(5).   The claimant in this case does not contend that the

action of the public defender was contrary to statute or administrative

rule.

        Under Iowa Code section 13B.4(8), “[t]he state public defender

shall adopt rules, as necessary, pursuant to chapter 17A to administer

this chapter and chapter 815.”     Administrative code rule 493—12.2(6)

provides that, “[f]or cases to which the attorney is appointed after

June 30, 2004, claims that are not timely will be denied.” Nothing in any

of the statutes we have discussed or this administrative rule suggest any

exceptions to the denial rule for untimely claims, nor is there any

provision for waiving the requirement of timely filing.

        Our reading of these statutes and the administrative rule applying

them leads us to conclude that the district court exceeded its authority

by ordering payment of the claim in question. We therefore sustain the

writ of certiorari. The claimant’s alternative argument, that the public

defender was estopped from denying the claim, was not raised in the

district court, and we therefore deem it waived.

        WRIT SUSTAINED.